DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 7-12 in the reply filed on 2/1/2021 is acknowledged.  The traversal is on the ground(s) that the inventions are sufficiently closely related that there is no search burden.  This is not found persuasive because the reasons a search burden is present are provided in paragraph 6 of the Requirement for Restriction/Election dated 12/1/2020.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/1/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al. [US9731477, “Menon”] in view of Thompson et al. [US2012/0276354, “Thompson”].
Menon discloses a method for laminating a substrate (column 1, line 59-column 2, line 24) comprising: applying an optically clear ultraviolet (UV) curable adhesive to a first substrate to form a laminating stack (column 11, lines 43-67); applying a second substrate layer to the laminating stack (column 11, line 43-column 12, line 52); heating the laminating stack (column 3, lines 8-26; column 13, lines 31-column 14, line 18).  Menon discloses exposing the laminating stack to UV light to cure the UV curable adhesive (column 12, lines 53-column 13, line 4), but does no disclose applying the UV light while heating.  
Thompson discloses a method of making a laminate (paragraphs 0003, 0033-35). Thompson discloses bonding with a curable adhesive that is curable by both UV radiation and heat (paragraphs 0037, 0064). Thompson discloses curing adhesive with UV radiation applied simultaneously with heat (paragraphs 0144, 0147). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Menon by applying UV light for curing while heating as taught by Thompson in order to speed up the curing process and to ensure a complete cure of the adhesive and prevent any uncured portions of the adhesive. 
With respect to claim 8, Thompson discloses applying UV light while heating (paragraphs 0144, 0147), and Menon discloses applying pressure to the laminating stack during heating to prevent warping of the substrates (column 3, lines 8-26). The combined teachings of the prior art would result in applying UV light while pressing.   

With respect to claim 10, Menon discloses applying a second optically clear UV curable adhesive layer between a first substrate and a display element (column 7, lines 13-27; column 9, lines 3-10), and Thompson discloses an optical bonding layer with first and second compositions (paragraphs 0033-34). 
With respect to claim 11, Menon discloses applying autoclave type pressure to the stack (column 13, lines 4-47); and as discussed above the combined teachings of Menon and Thompson would result in applying UV light while heating and applying pressure. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Menon, Thompson, and further in view of Ishii et al. [US2011/0177261, “Ishii”] and Takemoto et al. [US6224709, “Takemoto”].
Menon as modified discloses a method of laminating. Applicant is referred to paragraph 5 for a detailed discussion of Menon as modified.  Menon discloses placing the stack in an autoclave chamber which implies applying a vacuum (column 13, lines 42-47); applying pressure to the laminating stack (column 13, lines 5-47); retaining the laminating stack in the vacuum, under autoclave type pressure, for a defined waiting period with heat (column 13, lines 5-56).  Menon discloses cooling the stack at a rate (column 14, lines 4-18), but does not disclose cooling the stack while continuing UV exposure. 

Takemoto discloses a bonding process. Takemoto discloses using a UV curable adhesive and curing with UV light (column 18, lines 41-53), and to cool while applying the UV light to prevent deformation of the irradiated substrate (column 17, lines 60-67; column 19, lines 5-10). 
It would have been obvious to one of ordinary skill in the art to perform a final UV curing step after heating at the end of the bonding process as taught by Ishii in order to ensure a complete cure of the adhesive, and to cool while UV irradiating the adhesive as taught by Takemoto in order to prevent deformation of the bonded substrates. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
February 19, 2021